        Case 4:20-cv-00072-DLC Document 14 Filed 12/01/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

ROBERT A. DASILVA, JR.,                           CV 20–72–GF–DLC–JTJ

                      Petitioner,

vs.                                                        ORDER

WARDEN CASCADE COUNTY
DETENTION CENTER; MONTANA
EIGHTH JUDICIAL DISTRICT
COURT; STATE OF MONTANA,

                      Respondents.


      Before the Court is United States Magistrate Judge John T. Johnston’s Order

and Findings and Recommendation. (Doc. 13.) Judge Johnston recommends that

Mr. DaSilva’s Petition for Writ of Habeas Corpus brought under 28 U.S.C. § 2241

(Doc. 1) be dismissed without prejudice for failure to exhaust state avenues of

relief. (Id. at 7.) Judge Johnston additionally recommends that judgment be

entered in Respondents’ favor and that a certificate of appealability be denied.

(Id.) Mr. DaSilva has not filed any objections.

      A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). In the absence of an objection,

this Court reviews findings for clear error. United States v. Reyna-Tapia, 328



                                          1
        Case 4:20-cv-00072-DLC Document 14 Filed 12/01/20 Page 2 of 3



F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error review is “significantly deferential” and exists when the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error, the Court finds none.

      Mr. DaSilva is a pre-trial detainee, currently incarcerated within the Cascade

County Detention Center and awaiting trial on several criminal charges pending in

Montana state court. (Doc. 13 at 1–4.) On August 10, 2020, Mr. DaSilva filed his

petition leveling various constitutional challenges to his pre-trial confinement.

(See generally Doc. 1.) In response, Judge Johnston ordered Mr. DaSilva to show

cause why his petition should not be dismissed for failure to exhaust state avenues

of relief. (Doc. 7 at 5.) Mr. DaSilva has provided no compelling argument in

response.

      This Court does not “entertain habeas corpus challenges to state court

proceedings until habeas petitioners have exhausted state avenues for raising [the]

federal claim[s].” Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980). The only

exception to this rule “are cases of proven harassment or prosecutions undertaken

by state officials in bad faith without hope of obtaining a valid conviction, or in

other extraordinary circumstances where irreparable injury can be shown.” Brown

v. Ahern, 676 F.3d 899, 903 (9th Cir. 2012). Mr. DaSilva has shown neither. As

                                           2
        Case 4:20-cv-00072-DLC Document 14 Filed 12/01/20 Page 3 of 3



such, the Court finds no clear error in Judge Johnston’s determination that Mr.

DaSilva’s petition (Doc. 1) should be dismissed without prejudice for failure to

exhaust state court avenues of relief.

      As a final matter, the Court finds no clear error in Judge Johnston’s

determination that reasonable jurists would not disagree as to the correctness of

this procedural ruling, and, as such, a certificate of appealability shall not issue.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendation (Doc. 13) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. DaSilva’s petition (Doc. 1) is

DISMISSED without prejudice for failure to exhaust state court avenues of relief.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      The Clerk of Court is directed to enter, by separate document, judgment in

favor of Respondents and against Petitioner and to close the case file.

      DATED this 1st day of December, 2020.




                                            3
